Citation Nr: 0915842	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the shoulders.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO reopened 
previously denied claims of service connection for 
disabilities of the shoulders and knees.  The claims were 
ultimately denied on the merits.


FINDINGS OF FACT

1.  By an October 2001 rating decision, the RO denied the 
Veteran's claims of service connection for disabilities of 
the shoulders and knees.  The Veteran did not appeal the 
decision.

2.  Evidence received since the October 2001 decision relates 
to an unestablished fact necessary to substantiate the claims 
and it raises a reasonable possibility of substantiating the 
underlying claims.

3.  The Veteran does not have a disability of either shoulder 
that is attributable to his active military service.

4.  The Veteran does not have a disability of either knee 
that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  An October 2001 rating decision, which denied the 
Veteran's claims of service connection for disabilities of 
the shoulders and knees, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence sufficient to reopen the 
previously denied claims of service connection for 
disabilities of the shoulders and knees has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The Veteran does not have a disability of either shoulder 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

4.  The Veteran does not have a disability of either knee 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a June 2005 notice letter, the RO 
notified the Veteran and his representative of the 
information and evidence needed to reopen the Veteran's 
previously denied claims.  The letter identified a prior 
rating decision that denied the claims and defined new and 
material evidence.  The information and evidence necessary 
for substantiating the underlying service connection claims 
was also provided.  While the notice did not refer to 
criteria for assigning disability ratings or effective dates, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
neither of these questions is now before the Board.

The Board also finds that the June 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Centers (VAMCs) in Grand Island and Omaha, Nebraska.  Records 
from multiple private treatment providers identified by the 
Veteran have also been obtained.  The Veteran identified St. 
Francis Medical Center as a private facility possessing 
potentially relevant evidence.  In a response to a RO request 
for records, St. Francis stated that the Veteran was seen in 
1985 but the records were unreadable.  In September 2005, the 
Veteran was provided a VA examination in connection with his 
claims, the report of which is of record.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

A. Petition to Reopen Previously Denied Claims

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

The Veteran asserts that he injured his shoulders and knees 
during active military service.  Specifically, he states that 
the injuries occurred when he repelled out of helicopters on 
several occasions while performing his duties during the 
Vietnam War.  Thus, he contends that service connection is 
warranted.

The Veteran originally filed an application for service 
connection for disabilities of the shoulders and knees in 
July 1999.  In November 1999, the RO denied the claims.  In 
March 2000, the Veteran filed a notice of disagreement with 
the decision.  The RO issued a statement of the case later in 
March 2000.  The Veteran did not file a timely substantive 
appeal.  By an October 2001 rating decision the RO 
adjudicated the claims sua sponte in response to the 
enactment of the VCAA.  The claims were denied on the merits.  
The Veteran did not appeal the decision and it became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

In May 2005, the Veteran filed a petition to reopen his 
claims of service connection for disabilities of the 
shoulders and knees.  By the November 2005 rating decision, 
the RO reopened the previously denied claims, but nonetheless 
denied the claims on the merits.  The appeal of that decision 
is the basis for the issues that are now before the Board.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2008).  The Board notes that 
38 C.F.R. § 3.156 was revised, effective October 6, 2006, but 
the changes affect only those claims where new service 
department records are obtained.  71 Fed. Reg. 52455-57 
(Sept. 6, 2006).  The definition of new and material evidence 
in 38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration is the October 2001 RO 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the October 2001 
decision included:  service treatment records; documentation 
of several of the Veteran's awarded medals; a March 1995 VA 
audiology examination report; and an application and 
statement from the Veteran and his representative.

In denying the claims in October 2001, the RO determined that 
none of the three elements of a service connection claim had 
been established for the shoulder or knee claims.  That is, 
the evidence then of record did not show a current disability 
of the shoulders or knees, an in-service shoulder or knee 
disease or injury, or a nexus between the two.  In light of 
the prior final decision, the claims could be reopened with 
the submission of new and material evidence that pertains to 
any element of a service connection claim.

Since the October 2001 decision, the new evidence that has 
been added to the record includes:  service personnel 
records; treatment records from the Grand Island and Omaha 
VAMCs, dated from October 1969 to March 1985; VA examination 
reports, dated from October 2001 to September 2005; private 
treatment records from Heartland Orthopedic & Sports Medicine 
Clinic, dated from July 2000 to June 2005; records from 
V.V.O., M.D., dated from December 1995 to October 2004; and 
statements from the Veteran and his representative.

A review of the new evidence reveals that the Veteran has 
current disabilities of the shoulders and knees.  The records 
from Heartland Orthopedic and Dr. V.V.O. document treatment 
for bilateral shoulder and knee pain.  The Veteran was 
diagnosed with left shoulder arthritis, bilateral shoulder 
impingement syndrome, bilateral shoulder arthrosis, and 
meniscus tears in both knees.  A September 2005 VA 
examination reflected diagnoses of bilateral degenerative 
joint disease of the shoulders and bilateral knee strains 
with right knee status-post medial meniscus tear with 
arthroscopic treatment.

The Board finds that the private treatment records and VA 
examination report constitute new and material evidence in 
connection with the Veteran's claims of service connection 
for disabilities of the shoulders and knees.  It is new 
because the evidence was not previously before VA decision 
makers.  It is also material because it is supporting 
evidence of the current disability element of a service 
connection claim.  The absence of a current disability was 
one of the reasons the claims were denied in the October 2001 
RO decision.  The evidence does not in and of itself 
substantiate the claims; however, it relates to an 
unestablished fact necessary to substantiate the claims and 
it raises a reasonable possibility of substantiating the 
claims.  Accordingly, the claims of service connection for 
disabilities of the shoulders and knees are reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

In light of the finding that the claims should be reopened, 
the Board will now consider the Veteran's claims of service 
connection on the merits.



B. Service Connection

A review of the Veteran's service treatment records is 
negative for complaints of or treatment for shoulder or knee 
pain.  A diagnosis for a disability of the shoulders or knees 
is not documented in those records.  The Veteran's April 1969 
separation examination was normal.

Although there is no documentation of an in-service injury, 
the information in the record reflects that the Veteran 
engaged in combat with the enemy.  He was awarded a Bronze 
Star Medal for Heroism with the "V" Device.  The basis for 
the award concerned action in the Republic of Vietnam on 
March 10, 1969.  Significantly, the Veteran was part of an 
engineer repelling team that repelled from a helicopter 
through a canopy of jungle while under enemy fire.  As such, 
the Veteran's stated in-service injuries in connection with 
repelling out of helicopters are clearly consistent with the 
circumstance, conditions, and hardships of the Veteran's 
combat service.  Thus, the Board accepts his lay statements 
as evidence that he injured his knees and shoulders in combat 
during his service in Vietnam.  See 38 C.F.R. § 1154(b); 
38 C.F.R. § 3.304(d).

As noted previously, the medical evidence shows that the 
Veteran has current disability of the left and right 
shoulders and the left and right knees.  Even so, a veteran 
who establishes in-service incurrence of an injury or disease 
through application of section 1154(b) must nonetheless 
submit sufficient evidence of a causal nexus between that in-
service event and a current disability.  Dalton v. Nicholson, 
21 Vet. App. 23, 37 (2007).

The private treatment records do not contain an opinion from 
a medical professional regarding any relationship between the 
Veteran's current disabilities of the shoulders and knees and 
his military service.  Those records contain some evidence as 
to the origin of the Veteran's current left shoulder and 
right knee pain.  A June 1997 record from Dr. V.V.O. lists a 
diagnosis of pain in the left shoulder secondary to an old 
injury.  In the medical history section of the entry, it was 
noted that the Veteran had a past fracture of possibly the 
left scapula in 1980 during a tornado in Grand Island.  A 
July 2001 record from Heartland Orthopedic indicated that the 
Veteran had twisted and injured his right knee at work one 
day earlier and he was diagnosed with a medial meniscus tear 
of the right knee at that time.

In September 2005, the Veteran underwent VA examination in 
connection with the claim.  As noted previously, the examiner 
provided diagnoses of degenerative joint disease of the 
shoulders and bilateral knee strains with right knee status-
post medial meniscus tear with arthroscopic treatment.  The 
Veteran's stated in-service injuries to the shoulders and 
knees from repelling from helicopters were noted by the 
examiner.  The examiner also noted the absence of entries in 
the service treatment records regarding the shoulders and 
knees.  The examiner gave the opinion that it is less likely 
as not (less than 50/50 probability) that the Veteran's 
current bilateral shoulder and knee disabilities are caused 
by or a result of helicopter jumps in the service.  The 
examiner reasoned that he could not provide objective medical 
evidence that the Veteran sustained any significant injury 
during the jumps that would result in the current conditions.  
The examiner pointed out that the Veteran has worked in the 
construction industry for a number of years and has sustained 
various orthopedic conditions as a result of that work.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have a disability of the shoulders 
or knees that is attributable to his active military service.  
The September 2005 VA examiner's opinion is probative of the 
salient question and the opinion is persuasive as it is based 
on an accurate medical history, a physical examination of the 
Veteran, and it has support in the record.  There is no other 
comparable medical nexus opinion of record.  Here, the 
evidence establishes that the Veteran incurred an in-service 
injury to the shoulders and knees.  However, the competent 
medical evidence does not show that the injuries resulted in 
any of the Veteran's current disabilities.  Without 
sufficient evidence that a current shoulder or knee 
disability is attributable to active military service, 
service connection is not warranted.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The Board has considered the Veteran's written contentions 
with regard to his claims of service connection.  Despite the 
VA examiner's opinion, the Veteran maintains that he has had 
symptoms of shoulder and knee disabilities since his time in 
service.  However, the statement is not supported by the 
record.  For instance, the Veteran's separation examination 
was normal.  Additionally, the Veteran was seen for treatment 
in November 1969 at the Grand Island VAMC following a motor 
vehicle accident.  A physical examination at that time 
revealed well developed and symmetrical upper and lower 
extremities with no muscle atrophy or limitation of joint 
motion.  No diagnosis was provided concerning the shoulders 
or knees and the Veteran had no complaints of pain or other 
symptoms involving those joints.  In any case, the Veteran's 
own opinion that he has disabilities of the shoulders and 
knees that are related to his time in service has no 
evidentiary weight because, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, the Board notes that there is no objective 
evidence that arthritis manifested itself to a compensable 
degree within one year of the Veteran's separation from 
military service.  Arthritis of the knees has not been 
diagnosed.  The Veteran has been diagnosed with arthritis of 
both shoulders, but not earlier than July 2000, which was 
over 30 years after service.  Thus, service connection is not 
warranted for arthritis of the shoulders on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For all the foregoing reasons, the Board finds that the 
claims of service connection for disabilities of the 
shoulders and knees must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a shoulder disability is denied.

Service connection for a knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


